Citation Nr: 0021024	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 5, 1977 to 
April 22, 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A February 1988 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.

2.  Additional evidence submitted since the February 1988 
Board decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Additional evidence received since February 1988 is not new 
and material, and the appellant's claim of service connection 
for an acquired psychiatric disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the February 1996 rating decision on appeal, the 
veteran was most recently denied entitlement to service 
connection for an acquired psychiatric disorder in a February 
1988 Board decision (the claim had also been denied in a May 
1979 Board decision).  The February 1988 Board decision is 
final, and the claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The law provides, except as provided in § 5108, when a claim 
is disallowed by an agency of original jurisdiction, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented and secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.  "New and material evidence" means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
prior evidence and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

At the time of the February 1988 Board decision, the evidence 
consisted primarily of the appellant's service medical 
records and statements.  An April 1977 Medical Board report 
reflects that the appellant was treated and diagnosed for 
latent schizophrenia just days after entering service.  The 
Medical Board report determined that the appellant's 
condition preexisted service and had not been aggravated by 
service.  A statement from the appellant recounted events in 
service.

In February 1988 the Board denied the appellant's claim of 
service connection for an acquired psychiatric disorder on 
the basis that the additional evidence submitted since the 
May 1979 Board decision did not demonstrate that the 
appellant had an acquired psychiatric disorder that was 
related to his period of military service.

The newly submitted evidence includes statements and hearing 
testimony from the appellant.  In addition, a statement from 
the appellant's mother has been submitted.  An April 1999 
statement from a VA psychiatrist indicated that the appellant 
suffered from schizophrenia, chronic undifferentiated type.  
The VA psychiatrist also indicated that the appellant was 
"the most severely disabled patient on our clinic."

The additional evidence submitted since the February 1988 
Board decision, while new, is not material, in that it does 
not bear directly and substantially upon the specific matter 
under consideration, i.e., it does not show that the 
appellant suffers from a psychiatric disorder that was 
incurred in or aggravated by his military service.  The 
appellant's statements and testimony simply reiterate his 
belief that his psychiatric condition is related to service.  
However, as a lay person, he is not competent to suggest 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the April 1999 letter from the veteran's 
psychiatrist indicates that the appellant suffers from 
schizophrenia and is receiving treatment for his condition, 
the letter does not suggest in any way that the appellant's 
psychiatric disorder was incurred in or aggravated by his 
military service.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the February 1988 Board 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), in that the evidence submitted since 
February 1988, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
appellant's claim to reopen must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen a claim of service 
connection for an acquired psychiatric disorder is denied.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

